780 N.W.2d 294 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Wilmot MOORE, Defendant-Appellant.
Docket No. 139310. COA No. 290746.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the application for leave to appeal the June 25, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has *295 failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
HATHAWAY, J. (not participating).
In his application, defendant alleges ineffective assistance of trial counsel. I will not be participating in this case because I have a close personal relationship with defendant's trial counsel and his family.